Title: To Alexander Hamilton from Oliver Wolcott, Junior, 10 October 1798
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Trenton Octr. 10. 1798
Dear Sir
(Private)

At the close of the last week or on Monday of this, a Letter was recd. by the Secy of War from the President covering the Commissions of the Major Generals, dated on one day. This circumstance taken in connexion with others which preceeded, fully justify an opinion that the rank may [be] considered as settled in the order in which the appointments were made—of course that you are established in the rank of first Major General. I supposed till yesterday that the Commissions had been transmitted by Mr. Mc.Henry with an Official Letter settling the grade. I find however that our friend Mc.Henry still hesitates; I will however prevail on him to do this duty if I can. In the mean time permit me to say to you with confidence, that the affair which has caused so much doubt delay and perplexity, ought not in justice to be attributed entirely to the President. I will admit that he has been in my opinion greatly mistaken, the affair was however unfortunately managed and General Washington & the President have not been understood by each other.
The question of rank being settled, I sincerely hope that General Knox will decline service. His pencuniary affairs are I believe so embarrassed, that there is no prospect of his preserving his independence & I much fear, that the fortune of modern speculators, some loss of character, awaits him.
As a friend to your fame & the public Interest I cannot omit to request that no conversation may take place respecting the question of rank—even your personal feelings will be much alleviated by such an explanation as I will give you when we have the fortune to meet.
In the next place let me request, that as little may be done as possible relative to the organization of the Army, before there can be a deliberate consultation upon the state of our affairs. Depend upon it, that the arrangements of the War Department are all defective, and that nothing will succeed without a thorough reform. Besides do not countenence the plan for making appointments in the great Sections of our Country on the recommendations of individual officers. Though you may feel confidence in your own judgement, yet it will be well to remember that the same power, will be exercised by others who may not be equally well informed. If a few more mistakes are made, the service will be irretrievably ruined.
If I can do it without danger, I will call on you as I go on to Connecticut at the close of this month, when I will explain &c
I am Dr Sir, your obedt servt.

Oliv. Wolcott.
Alexander Hamilton Esq.

